—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 29, 1997, convicting him of burglary in the second degree, criminal possession of stolen property in the fourth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly refused to admit into evidence the audiotape recording made by the defendant’s wife, inasmuch as no proper foundation for its admission had been laid (see, People v Ely, 68 NY2d 520, 527; People v McGee, 49 NY2d 48, 60, cert denied sub nom. Waters v New York, 446 US 942; People v Arena, 48 NY2d 944, 945).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, without merit. Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.